                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES of the CHICAGO REGIONAL                )
COUNCIL OF CARPENTERS PENSION                   )
FUND, et al.                                    )
                      Plaintiffs,               )      Case No. 18 cv 5489
                                                )      Judge Kennelly
      v.                                        )
                                                )
HHD ENTERPRISES, INC., and                      )
ROBERT HOUSMAN                                  )
                     Defendants.                )

                         Motion for Entry of Judgment
      Plaintiffs, by its attorney, Daniel P. McAnally, move this Honorable Court for an
entry of judgment and in support Plaintiffs state:
      1.     This is and ERISA trust fund case seeking delinquent contributions,
interest, liquidated damages, dues check-off and attorney fees.

      2.     On this Court entered an Order of Default against the Defendants for their
failure to answer the complaint. (Exhibit A)
      3.     The Order of Default directed the Defendant, among other things, to
submit reports and contributions and the dues deducted from th e employees' pay
checks. The Court retained jurisdiction to enter a final judgment for the contributions
and dues checkoff shown to be owed, including interest, liquidated damages and
attorney fees pursuant to the trust agreements and ERISA Section 1132(g)(2). (Exhibit
A)

      4.     The Defendants submitted the monthly contribution reports but failed to
submit the ERISA contributions shown to be owed in the amount of $80,575.19 for the
months of December 2017 through November 2018. The Defendants also failed to remit
the union dues it withheld from the employees' wages. The amount of dues withheld is
$4,420.27 for the period December 2017 through November 2018. (Exhibit B, affidavit
of Kristina M. Guastaferri, CPA, Administrator, Chicago Regional Council of Carpenters
Benefit Funds)
      5.     Defendant, Robert Housman, is personally liable for the dues under the
Illinois Wage Payment and Collection Act ,820 ILCS 115/1, et seq. Robert Housman is
an officer of HHD Enterprises, Inc. and knowingly permitted and willfully refused to
remit dues on behalf of its employees in violation of the Wage Act. 820 ILCS 115/14.


      6.     HHD Enterprises, Inc. owes interest on the unpaid ERISA contributions in
the amount of $2,473.80 pursuant to the Trust Agreements and 29 U.S.C.
§1132(g)(2)(B). (Exhibit B)


      7.     HHD Enterprises, Inc. owes liquidated damages on the unpaid ERISA
contributions in the amount of $8,244.88 for the period September 2017 through
November 2018 pursuant to the Collective Bargaining Agreements, the Trust
Agreements and 29 U.S.C. §1132(g)(2)(C)(ii). (Exhibit B)


      8.     The Defendant owes the sum of $8,078.75 for necessary and reasonable
attorney fees and costs of $632.10 which are collectible under the terms of the Collective
Bargaining Agreement, the Trust Agreements and 29 U.S.C. §1132(g)(2)(D). (Exhibit C,
affidavit of Daniel P. McAnally)


      WHEREFORE, Plaintiffs pray that their motion for entry of judgment be granted
against HHD Enterprises, Inc. in the amount of $104,718.89 and against Robert
Housman in the amount of $4,420.27.

                                   Respectively submitted,

                                   s/ Daniel P. McAnally
                                   Attorney for Plaintiffs

McGann, Ketterman & Rioux
111 E. Wacker Drive - Suite 2600
Chicago, IL 60601
(312) 251-9700
dmcanally@mkrlaborlaw.com


                                             2
